                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 UNITED STATES OF AMERICA                         §
                                                  §
                 v.                               §          CRIMINAL NO. 4:18-CR-575 (HUGHES)
                                                  §
 JACK STEPHEN PURSLEY,                            §
   AKA STEVE PURSLEY                              §


                  MOTION FOR AN ORDER TO TAKE RULE 15 DEPOSITION

        The United States of America, by and through undersigned counsel, hereby moves this Court for

an order pursuant to Federal Rule of Criminal Procedure 15 (“Rule 15”) to take the deposition of Isle of

Man resident Kerry Smith (“Smith”) for use at the trial of defendant Jack Stephen Pursley. This motion is

based upon the accompanying Statement of Authorities and Attorney Declaration.

DATED:          October 11, 2018

                                                        Respectfully Submitted,

                                                        RYAN K. PATRICK
                                                        United States Attorney
                                                        Southern District of Texas

                                                By:     /s/ Grace Albinson
                                                        Nanette L. Davis, Senior Litigation Counsel
                                                        Nanette.L.Davis@usdoj.gov
                                                        Grace E. Albinson, Trial Attorney
                                                        Grace.E.Albinson@usdoj.gov
                                                        Sean P. Beaty, Trial Attorney
                                                        Sean.P.Beaty@usdoj.gov
                                                        U.S. Department of Justice, Tax Division
                                                        601 D Street, N.W., Room 7634
                                                        Washington, DC 20004
                                                        (202) 514/8030/616-3311/616-2717
